UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12227 The Shaw Group Inc. (Exact name of registrant as specified in its charter) Louisiana 72-1106167 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4171 Essen Lane, Baton Rouge, Louisiana 70809 (Address of principal executive offices) (Zip Code) 225-932-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of shares of registrant’s common stock outstanding as of July 5, 2012 was 65,994,751 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. — Financial Statements Unaudited Consolidated Statements of Operations — For the Three and Nine Months Ended May 31, 2012, and May 31, 2011 3 Unaudited Consolidated Statements of Comprehensive Income (Loss) - For the Three and Nine Months Ended May 31, 2012, and May 31, 2011 4 Unaudited Consolidated Balance Sheets – May 31, 2012 and August 31, 2011 5 Unaudited Consolidated Statements of Changes in Shareholders’ Equity – For the Three and Nine Months Ended May 31, 2012, and May 31, 2011 6 Unaudited Consolidated Statements of Cash Flows – For the Three and Nine Months Ended May 31, 2012, and May 31, 2011 7 Notes to Unaudited Consolidated Financial Statements 8 Cautionary Statement Regarding Forward-Looking Statements 36 Item 2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. — Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. — Controls and Procedures 63 PART II — OTHER INFORMATION Item 1. — Legal Proceedings 63 Item 1A. — Risk Factors 64 Item 2. — Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 6. — Exhibits 64 SIGNATURES 65 EXHIBIT INDEX 66 1 GLOSSARY OF TERMS When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below: ABWR Advanced boiling water reactor AQC Air quality control AP1000® AP1000 is a registered trademark of Westinghouse Electric Co., LLC AR Accounts receivable ASC Accounting Standards Codification ASU Accounting Standards Update BNFL British Nuclear Fuels plc CAP Compliance Assurance Process CCGT Combined-cycle gas turbine CIE Costs and estimated earnings in excess of billings COL Combined operating license Corps U.S. Army Corps of Engineers CRA Commercial relationship agreement DOE U.S. Department of Energy E&C Our Energy and Chemicals segment E&C Sale Our definitive agreement, entered into on May 31, 2012, to sell substantially all of the business of the E&C segment to Technip S.A. E&I Our Environmental and Infrastructure segment EAC Estimate at completion EBITDA Earnings before interest expense, income taxes, depreciation and amortization EPA U.S. Environmental Protection Agency EPC Engineering, procurement and construction Exchange Act Securities Exchange Act of 1934, as amended F&M Our Fabrication and Manufacturing segment Facility Our unsecured Second Amended and Restated Credit Agreement FASB Financial Accounting Standards Board FEMA Federal Emergency Management Agency FIFO First-in, first-out GAAP Accounting principles generally accepted in the United States Interest LC The additional letters of credit for the benefit of NEH related to interest on the Westinghouse Bonds (defined below). Investment in Westinghouse Our 20% interest in Toshiba Nuclear Energy Holdings (US), Inc. and Toshiba Nuclear Energy Holdings (UK), Ltd. Acquired in October 2006 IRS Internal Revenue Service JPY Japanese Yen LIBOR London Interbank Offered Rate NEH Nuclear Energy Holdings LLC, our wholly owned special purpose acquisition subsidiary Principal LC A letter of credit established by us for the benefit of NEH related to the principal on the Westinghouse Bonds (defined below). Put Option Japanese Yen-denominated put option agreements entered into in connection with the acquisition of our Investment in Westinghouse S&P Standard & Poor’s S,G&A Selling, general and administrative expenses SAR Stock appreciation rights SEC U.S. Securities and Exchange Commission Shaw-Nass Shaw-Nass Middle East, W.L.L. VIE Variable interest entity WEC BNFL USA Group Inc. (also referred to as Westinghouse Electric Company LLC) and Westinghouse Electric UK Limited and their subsidiaries. Westinghouse Our Investment in Westinghouse, along with its subsidiaries Westinghouse Bonds The JPY 128.98 billion (equivalent to approximately $1.1 billion) limited recourse bonds issued by NEH on October 13, 2006 and maturing on March 15, 2013, used to partially finance our Investment in Westinghouse. Westinghouse Equity Our 20% equity interest in Westinghouse, held by Nuclear Energy Holdings 2 PART I — FINANCIAL INFORMATION ITEM 1. — FINANCIAL STATEMENTS THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 (In thousands, except per share amounts) Three Months Ended Nine Months Ended Revenues $ Cost of revenues Gross profit Selling, general, and administrative expenses Impairment of note receivable — — Operating income (loss) Interest expense ) Interest expense on Japanese Yen-denominated bonds including accretion and amortization ) Interest income Foreign currency translation gains (losses) on Japanese Yen-denominated bonds, net ) ) ) Other foreign currency transaction gains (losses), net Other income (expense), net 28 Income (loss) before income taxes and earnings (losses) from unconsolidated entities ) ) ) Provision (benefit) for income taxes ) ) ) Income (loss) before earnings (losses) from unconsolidated entities ) ) ) Earnings (losses) from 20% Investment in Westinghouse, net of income taxes Earnings (losses) from unconsolidated entities, net of income taxes Net income (loss) Less: Net income (loss) attributable to noncontrolling interests Net income (loss) attributable to Shaw $ ) $ ) $ $ ) Net income (loss) attributable to Shaw per common share: Basic $ ) $ ) $ $ ) Diluted $ ) $ ) $ $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 3 THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2012, AND 2011 (In thousands) Three Months Ended Nine Months Ended Net income (loss) $ ) $ ) $ $ ) Currency translation adjustment, net gain (loss) arising during period ) ) Equity in unconsolidated entities’ other comprehensive income (loss), net of Shaw’s income tax of $454, $(3,731), $6,907 and $(10,931), respectively ) ) Net derivatives gain (loss) on hedge transactions, net of tax of $(2,545), $(1,628), $(5,456) and $(3,281), respectively Defined benefit plans Change in unrecognized net actuarial pension gains (losses) Change in unrecognized net prior service pension costs 9 11 31 33 Income taxes on recognized gains (losses) Total Unrealized gain (loss) on available-for-sale securities, net of tax of $(12), $(49), $27 and $308, respectively 20 78 ) ) Comprehensive income (loss) Less: Comprehensive income (loss) attributable to noncontrolling interests Comprehensive income (loss) attributable to Shaw $ ) $ ) $ $ ) See accompanying notes to consolidated financial statements. 4 THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) May 31, 2012 August 31, 2011 ASSETS Current assets: Cash and cash equivalents ($73.9 million and $78.6 million related to variable interest entities (VIEs)) $ $ Restricted and escrowed cash and cash equivalents Short-term investments ($2.9 million and $7.8 million related to VIEs) Restricted short-term investments Accounts receivable, including retainage, net ($39.2 million and $7.5 million related to VIEs) Inventories Costs and estimated earnings in excess of billings on uncompleted contracts, including claims Deferred income taxes Investment in Westinghouse Current assets held for sale — Prepaid expenses and other current assets Total current assets Investments in and advances to unconsolidated entities, joint ventures and limited partnerships Property and equipment, net of accumulated depreciation of $366.9 million and $347.3 million Goodwill Intangible assets Deferred income taxes Long-term assets held for sale — Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued salaries, wages and benefits Other accrued liabilities Advanced billings and billings in excess of costs and estimated earnings on uncompleted contracts Japanese Yen-denominated bonds secured by Investment in Westinghouse Interest rate swap contract on Japanese Yen-denominated bonds Current liabilities held for sale — Short-term debt and current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Deferred income taxes Long-term liabilities held for sale — Other liabilities Total liabilities Contingencies and commitments (Note 12) Shaw shareholders’ equity: Preferred stock, no par value, 20,000,000 shares authorized; no shares issued and outstanding — — Common stock, no par value, 200,000,000 shares authorized; 92,575,590 and 91,711,102 shares issued, respectively; and 65,984,349 and 71,306,382 shares outstanding, respectively Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 26,591,241 and 20,404,720 shares, respectively ) ) Total Shaw shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 5 THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands, except share amounts) Shares Amount Shares Amount Preferred stock — $
